UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-2053


BENJAMIN TATE,

                 Plaintiff – Appellant,

          v.

NC PEPSI-COLA BOTTLING COMPANY OF CHARLOTTE, INCORPORATED,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:09-cv-00036-MOC-DSC)


Submitted:   May 8, 2012                      Decided:   May 11, 2012


Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lena Watts-Robinson, LAW OFFICE OF LEAN WATTS-ROBINSON, P.A.,
Charlotte, North Carolina, for Appellant. Randall D. Avram,
Michael T. Rosenberg, KILPATRICK TOWNSEND & STOCKTON, LLP,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Benjamin    Tate      appeals     the    district       court’s      order

granting summary judgment for the Appellee on Tate’s claims of

disability and race discrimination and intentional infliction of

emotional distress.       We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         Tate v. NC Pepsi-Cola Bottling Co., No.

3:09-cv-00036-MOC-DSC     (W.D.N.C.       Aug.    29,    2011).         We   dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials         before    the    court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                      2